Name: 2009/76/EC: Council Decision of 20Ã January 2009 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditor of the Bank Ã entrali taÃ¢ ² Malta/Central Bank of Malta
 Type: Decision
 Subject Matter: labour market;  accounting;  Europe;  monetary economics
 Date Published: 2009-01-29

 29.1.2009 EN Official Journal of the European Union L 25/17 COUNCIL DECISION of 20 January 2009 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditor of the Bank Ã entrali ta ² Malta/Central Bank of Malta (2009/76/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Protocol on the Statute of the European System of Central Banks and of the European Central Bank annexed to the Treaty establishing the European Community, and in particular to Article 27(1) thereof, Having regard to Recommendation ECB/2008/19 of the European Central Bank of 5 December 2008 to the Council of the European Union on the external auditors of the Central Bank of Malta (1), Whereas: (1) The accounts of the European Central Bank (ECB) and of the national central banks of the Eurosystem shall be audited by independent external auditors recommended by the ECB's Governing Council and approved by the Council of the European Union. (2) The mandate of the current external auditors of the Bank Ã entrali ta ² Malta/Central Bank of Malta will end after the audit for the financial year 2008. It is therefore necessary to appoint external auditors as from the financial year 2009. (3) The ECB's Governing Council has recommended that KPMG should be appointed as the external auditors for the financial years 2009 to 2013. (4) It is appropriate to follow the recommendation of the ECB's Governing Council and amend Council Decision 1999/70/EC (2) accordingly, HAS DECIDED AS FOLLOWS: Article 1 Article 1(15) of Decision 1999/70/EC shall be replaced by the following: 15. KPMG is hereby approved as the external auditors of Bank Ã entrali ta ² Malta/Central Bank of Malta for the financial years 2009 to 2013. Article 2 This Decision shall be notified to the ECB. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 20 January 2009. For the Council The President M. KALOUSEK (1) OJ C 322, 17.12.2008, p. 1. (2) OJ L 22, 29.1.1999, p. 69.